ORDER
PER CURIAM.
Defendant appeals from a judgment of conviction for possession of a controlled substance, cocaine, with intent to distribute, Section 195.211, RSMo 1994. Defendant was sentenced as a prior and persistent drug offender to seven years’ imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).